DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites an imide oligomer having the structure

    PNG
    media_image1.png
    268
    921
    media_image1.png
    Greyscale

Claim 2 recites an imide oligomer having the structure


    PNG
    media_image2.png
    282
    964
    media_image2.png
    Greyscale
.
The R2, R3 and R4 substituents of claim 2 are not consistent with the substituents R2, R3 and R4 as required in claim 1.  Claim 2 depends from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al., U.S. Pre Grant Publication 2011/0165809.

	Regarding claims 1 and 8-10, Miyauchi discloses a prepreg and fiber reinforced laminate comprising a novel terminally modified imide oligomer having the general formula (1)


    PNG
    media_image3.png
    418
    696
    media_image3.png
    Greyscale



wherein R1 and R2 each represent bivalent aromatic diamine residue; R3 and R4 each represent tetravalent aromatic tetracarboxylic acid residue; R5 and R6 each represent hydrogen atom or a phenyl group; either R5 or R6 being a phenyl group; wherein m can be 1; n can be greater than or equal to 0; < m + n < 20, and 0.5 < m/(m + n) < 1; and the repeating units may be arranged in blocks or randomly [abstract and 0017].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0030 discloses that the imide oligomer is powdery at normal temperature.  Paragraph 0035 discloses that the bivalent aromatic diamine residue can include 9,9-bis(4-aminophenyl)fluorine,  9,9-bis(4-(4-aminophenoxy)phenyl)fluorine or 1,3-diaminobenzene.  Paragraph 0026 discloses impregnating a fiber with the imide oligomer and drying the resulting fiber.


	Regarding claim 3, paragraph 0121 discloses that the residual volatile material content in the prepreg is 17%.

	Regarding claim 4, paragraph 0017 discloses wherein m can be 1; n can be greater than or equal to 0; < m + n < 20, and 0.5 < m/(m + n) < 1 which can include  m + n not being less than 1 when m is 1 and n is 4 or greater, m + n is not less than 4.

	Regarding claim 5, paragraph 0078 discloses that the lowest melt viscosity of the powdery terminally modified imide oligomer is 2765 Pa sec.

	Regarding claim 6, Miyauchi teaches the claimed invention but fails to teach that the imide oligomer has a melt viscosity at 280 °C of 200 Pa sec to 1,000,000 Pa sec.  It is reasonable to presume that the imide oligomer of Miyauchi has a melt viscosity at 280 °C of 200 Pa sec to 1,000,000 Pa sec.  Said presumption is based upon Miyauchi teaching a prepreg and fiber reinforced laminate comprising a novel terminally modified imide oligomer having the general formula (1)


    PNG
    media_image3.png
    418
    696
    media_image3.png
    Greyscale



wherein R1 and R2 each represent bivalent aromatic diamine residue; R3 and R4 each represent tetravalent aromatic tetracarboxylic acid residue; R5 and R6 each represent hydrogen atom or a phenyl group; either R5 or R6 being a phenyl group; wherein m can be 1; n can be greater than or equal to 0; < m + n < 20, and 0.5 < m/(m + n) < 1; and the repeating units may be arranged in blocks or randomly [abstract and 0017].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0030 discloses that the imide oligomer is powdery at normal temperature.  Paragraph 0035 discloses that the bivalent aromatic diamine residue can include 9,9-bis(4-aminophenyl)fluorine,  9,9-bis(4-(4-aminophenoxy)phenyl)fluorine or 1,3-diaminobenzene.  Paragraph 0026 discloses impregnating a fiber with the imide oligomer and drying the resulting fiber.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980)


	Regarding claim 7, paragraph 0120 discloses that prepreg has a cured imide oligomer having a 5% weight loss temperature of 538 °C.

	Regarding claim 12, paragraph 0026 discloses that curing under heat, impregnating a fiber with the imide oligomer and drying the resulting fiber.

	Regarding claim 13, paragraph 0026 discloses laminating during curing under heat and obtaining a prepreg laminate.

	Regarding claim 14 and 16, paragraph 0051 discloses obtaining a laminated sheet by piling a predetermined number of prepregs and curing the composite under heat at a temperature of 280 °C to 500 °C and a pressure of 1 to 1000 kg/cm2 [0.098 MPa to 98 MPa] for about 10 minutes to 40 hours.  Additionally, paragraph 0051 discloses using the terminally modified imide oligomer. Paragraph 0026 discloses impregnating a fiber with the imide oligomer and drying the resulting fiber forming a prepreg.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al., U.S. Pre Grant Publication 2011/0165809 in view of Miyauchi et al., U.S. Pre Grant Publication 2014/0011950.
	Miyauchi ‘809, above, remains relied upon for claim 14.

	Miyauchi ‘809 is silent to the step of opening a fiber bundle of the reinforcement fibers.  Paragraph 0049 of Miyauchi ‘809 discloses carbon fiber.  Miyauchi ‘809 discloses impregnating a fiber with the imide oligomer and drying the resulting fiber.  
Miyauchi ‘950 discloses a fiber reinforced cured resin including a terminal-modified imide oligomer wherein the imide oligomer is terminally capped with 4-phenylethynyl phthalic anhydride [0012].  Additionally, paragraph 0012 discloses that the fiber reinforced cured resin has high thermal and mechanical properties such as heat resistance, elasticity modulus, tensile strength and elongation. Paragraph 0117 of Miyachi ‘950 discloses that the fiber in the fiber reinforced cured resin is a fiber bundle and is subject to opening in order to fill space in single yarns of the carbon fiber with the resin.  
	Miyauchi ‘809 and Miyauchi ‘950 are analogous art in that both references disclose fiber reinforced resin products formed from impregnating a carbon fiber with a terminally modified imide oligomer wherein the imide oligomer is terminally capped with 4-phenylethynyl phthalic anhydride.  One of ordinary skill in the art before the effective filing date of the invention would include a step of opening a fiber bundle of the reinforcement fibers prior to producing the prepreg of Miyauchi ‘809 for the benefit of filling the space in the single yarn to form a fiber reinforced cured resin having enhanced thermal and mechanical properties such as heat resistance, elasticity modulus, tensile strength and elongation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786